Citation Nr: 0204752	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited her rights to gratuitous 
Department of Veterans Affairs (VA) benefits under 
38 U.S.C.A. § 6103(a) (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II and 
died in July 1942.  

This case has a lengthy history before the Board of Veterans' 
Appeals (Board).  This case was previously before the Board 
in October 1995 and June 1996, at which time the issue was 
whether new and material evidence had been submitted to 
reopen a claim to determine whether the appellant had 
forfeited her rights to gratuitous VA benefits under 
38 U.S.C.A. § 6103(a).  In the June 1996 decision, the Board 
determined that new and material evidence had been submitted 
by the appellant, the veteran's surviving spouse.  The Board 
determined that the case needed to be returned to the 
Regional Office (RO) to obtain additional evidence and to 
provide a de novo review of the issue of whether the 
appellant had forfeited all rights, claims, and benefits to 
which she might be entitled under the laws administered by 
VA.  

Subsequently, the RO obtained additional records.  The RO 
reviewed the evidence and determined that the appellant, 
beyond a reasonable doubt, knowingly, intentionally, and 
deliberately furnished VA materially false and fraudulent 
statements and evidence in support of her claim for death 
benefits by misrepresenting her true marital status, and that 
recent evidence did not change this finding.  The RO 
determined that the appellant had forfeited her rights to 
gratuitous VA benefits under 38 U.S.C.A. § 6103(a).  

In a May 1997 decision, the Board also determined beyond any 
reasonable doubt, that the appellant knowingly made and 
presented false statements and evidence pursuant to her claim 
for VA benefits in 1971, and that the appellant had forfeited 
all rights, claims, and benefits under all laws administered 
by VA (except those pertaining to insurance benefits).  The 
appellant appealed that determination to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In a March 2000 decision, the 
Court vacated the Board's May 1997 decision and remanded the 
case to the Board for an adequate statement of reasons and 
bases for its findings. The issue on appeal again was denied 
by the Board in December 2000. The December 2000 Board 
decision was vacated by the Court in June 2001 and remanded 
for compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001). Thus, the case is once again before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant has been notified of the applicable laws 
and regulations which set forth the criteria for forfeiture 
of rights to gratuitous VA benefits under 38 U.S.C.A. 
§ 6103(a), and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  The appellant received death benefits as the unremarried 
widow of the veteran for several years following World War II 
until such benefits were terminated in 1963, when the RO 
determined that the appellant and J. had been living openly 
in a husband and wife relationship for many years, with 
children born of the relationship.

3.  In 1971, the appellant submitted statements to the effect 
that she had never lived in a relationship of husband and 
wife with another man since the death of the veteran, that 
she had not been living with any person as if she were 
married on January 1, 1971 or thereafter, and that she had no 
children under the age of 18 years.  The appellant signed the 
statements by a thumbmark witnessed by two people.

4.  A field investigator interviewed the appellant and 
various disinterested persons in April 1973 and unequivocally 
and unmistakably established that the appellant had lived in 
a husband and wife relationship with J., that such 
relationship continued, that they were recognized in the 
community as husband and wife, and that she had four children 
ranging in age from 13 to 18 years.  

5.  The appellant's husband, J., died in January 1986; the 
appellant was listed on the death certificate as his 
surviving spouse.

6.  While the appellant has submitted statements since 1973 
attempting to show that she was forcibly prevented from 
withdrawing her claim in 1973, such statements do not change 
the nature of her statements submitted in 1971.

7.  In her April 1973 deposition, the appellant testified 
that it was her idea to file for restoration of benefits in 
1971 and that she supplied the information listed in her 
claim form.  

8.  Credible evidence to suggest that the statements 
submitted in 1971 were submitted without the appellant's 
consent or that she was coerced into signing the statements 
has not been presented.  

9.  The appellant knowingly and intentionally submitted false 
and fraudulent statements in 1971 regarding her relationship 
with J. and their children.  


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly made and 
presented false statements and evidence pursuant to her claim 
for VA benefits in 1971, and the appellant has forfeited all 
rights, claims, and benefits under all laws administered by 
VA (except those pertaining to insurance benefits).  
38 U.S.C.A. §§ 5107, 6103(a) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA was signed into law by the President on November 9, 
2000. This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes that 
statements from the appellant, field investigation reports, 
and lay affidavits have been associated with the claims 
folder.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for forfeiture of rights to gratuitous VA benefits under 
38 U.S.C.A. § 6103(a).  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 



Factual Background

A review of the record reflects that in 1952, the RO awarded 
the appellant death benefits as the unremarried widow of the 
veteran, and in 1953, those benefits were made retroactive to 
October 24, 1944.  

A RO field investigation conducted in 1963, including an 
interview with the appellant, showed that the appellant and 
J. had been living in a husband and wife relationship on a 
permanent basis for several years.  It was indicated that 
they were known in the community as husband and wife and that 
they had conceived children together.  In a September 1963 
administrative decision, the RO determined that the appellant 
could no longer be recognized as the unremarried widow of the 
veteran, and that her VA benefits would be terminated 
retroactively, effective from September 19, 1962.  The 
appellant was advised of this determination and of the 
termination of her benefits.  She did not file a timely 
appeal.

In November 1970, the appellant submitted a claim for 
resumption of her VA death benefits, effective from January 
1, 1971.  The appellant signed her claim by thumbmark, which 
was witnessed by two other individuals.  In April 1971, the 
appellant submitted a Declaration of Marital Status form, 
indicating that she had never married another man in the 
relationship of husband and wife since the death of the 
veteran.  She also indicated that she had no children under 
the age of 18 years.  The appellant signed this document by a 
thumbmark, which was witnessed by two individuals.

In a statement in support of her claim dated in early April 
1971, pursuant to a request for additional information by the 
RO, the appellant indicated that she was not married on 
January 1, 1971, that she was not living as if she were 
married on January 1, 1971, and that she was not currently 
living with anyone as if she were married.  She indicated 
"unknown" to the request that she provide facts as to how 
and when the relationship which barred her entitlement to 
benefits terminated.  She reported that she could not read or 
write and that R. K. helped her with the form for VA 
benefits.  The appellant signed this document by thumbmark, 
which was witnessed by two individuals.  In December 1972, 
the appellant sent the RO a letter inquiring as to the status 
of her claim for restoration of VA death benefits.  

A RO field investigation was conducted in April 1973 by A. G. 
in which the appellant and other persons were interviewed.  
The appellant provided deposition testimony in which she 
stated that her VA benefits were terminated 10 years earlier 
because of her relationship with J.  She also stated that J 
was still living with her, that they considered themselves to 
be husband and wife, that they were known in the community as 
husband and wife, and that they had children ranging in age 
from 13 to 18.  The appellant stated that there had not been 
any change in the manner and conditions under which she and 
J. lived since the last investigation in 1963.  When 
questioned as to why she put on her claim for resumption of 
benefits that she was not living with another person in a 
husband and wife relationship on January 1, 1971, she stated 
that she was illiterate and had allowed R. K. to provide the 
information.  The appellant indicated that she had agreed to 
give R. K. some of her pension in exchange for his 
assistance.  She also testified that it was her idea to file 
for restoration of VA death benefits and that she had 
provided the information for claim form.  The appellant 
signed the transcript of her deposition by thumbmark.  Two 
witnesses also signed the deposition, swearing that the 
transcript had been read to the appellant and that she 
acknowledged the same to be true and affixed her thumbprint 
in their presence.  

Other persons were interviewed and confirmed that the 
appellant and J. had continued their relationship of husband 
and wife and that they were known in the community as husband 
and wife.  Two people indicated that they had not separated, 
and another person indicated that there had been a temporary 
separation while the appellant was working on restoring her 
lost pension.  In a June 1973 letter to the RO, the appellant 
inquired as to the status of her claim and stated that she 
had already been visited by a VA field examiner.  

Shortly thereafter, the appellant was advised that the RO was 
considering forfeiture of her benefits under 38 U.S.C.A. 
§ 6103 (previously 38 U.S.C.A. § 3503) for knowingly making 
and presenting false and fraudulent statements and 
declarations in an attempt to obtain VA benefits.  

In a letter dated in March 1974, the appellant indicated that 
J. had indicated to her after she had filed a claim for 
restoration of VA death benefits that he wished to continue 
their relationship, that she admitted that she continued to 
have a husband and wife relationship with J. during the field 
investigation interview in April 1973, and that subsequently 
J. did not keep his promise.  

In 1986, the appellant reported that J. had died.  A death 
certificate showed that J. had died in January 1986; the 
appellant was listed as his surviving spouse.  

In 1988, the appellant again submitted a letter indicating 
that she had applied for restoration of her VA death benefits 
in 1971 when she was separated from J., that J. promised a 
reconciliation after she submitted her application for 
restoration of benefits, and that she then attempted to 
withdraw her application for restoration of her benefits with 
the field examiner in April 1973.  She contended that the 
field examiner refused her request to withdraw her 
application because he and P. M. were demanding money and 
rewards from her and other widows for obtaining resumption of 
VA death benefits.  She contended that P. M. had been 
convicted of such activities by a Philippine Court and that 
A. G., the field investigator, had been investigated for such 
activities also.  She provided a copy of the Philippine Court 
decision showing that P. M. was convicted of illegal 
activities in regard to VA benefits in 1974.  She also 
submitted a copy of an investigation of A. G. for attempting 
to extort or force money from a widow who was claiming VA 
benefits.  Neither the Philippine Court documents nor the 
latter report mentioned the appellant.  

In mid-1988, the appellant also submitted affidavits from G. 
M. and A. P., who reported that P. M. and a VA field examiner 
"[redacted]" approached the appellant in April 1973 to help her 
obtain her VA benefits, that the appellant requested that the 
field examiner withdraw her application because she had 
reconciled with J., and that the field examiner refused her 
request.  The appellant also submitted an affidavit to the 
same effect, indicating that P. M. and the field examiner 
forcibly prevented her from withdrawing her claim.

In 1991, the appellant submitted an affidavit from R. K. who 
reported that he was a barrio councilman who knew the 
appellant.  R. K. stated that the appellant came to him 
seeking assistance in filing a claim for death pension 
benefits.  He indicated that the appellant had been separated 
from J. during the time that she submitted a claim for 
restoration of her VA death benefits, that the appellant came 
to him in 1973 stating that she wanted to withdraw her claim 
because she and J. had reconciled, and that he drew up a 
letter for the appellant in February 1973 expressing her 
desire to withdraw her claim for VA benefits.  R. K. reported 
that the appellant came to him soon thereafter, stating that 
she had attempted to mail the letter to VA withdrawing her 
claim, that P. M. had stopped her from mailing the letter, 
indicating that a VA field investigator was looking for her, 
and that P. M. threatened the appellant with forfeiture of 
her VA benefits.  R. K. stated that P. M. then took the 
letter for the appellant and that the VA field investigator 
"[redacted]" purposely provided incorrect answers when he 
conducted the field investigation.  The appellant submitted a 
copy of a February 1973 letter, allegedly written for the 
appellant and addressed to VA, requesting that her 
application for restoration of benefits be withdrawn because 
her separation from J. had changed, so that she was again 
considered a married person.  

An April 1991 joint affidavit from M. P. and M. C. states 
that they witnessed the appellant being coerced by P. M. to 
sign a document.  The affidavit refers to the appellant's 
alleged withdrawal of her claim, but does not reference a 
specific document.

Pursuant to a Board remand in October 1995, the RO conducted 
a search for the letter allegedly written by the appellant in 
February 1973.  The RO stated that the appellant's claims 
file and other records at the RO were searched with negative 
results.

Pursuant to a Board remand in June 1996, the RO obtained the 
available files pertaining to the criminal prosecution of P. 
M.  While he was convicted of criminal wrongdoing relating to 
VA benefit claims, the appellant's name was never mentioned 
in the files.  A field investigator in October 1996 was 
unable to interview the appellant.  

Analysis

Pursuant to 38 U.S.C.A. § 6103(a), whoever knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).

In the present case, in 1971, the appellant provided to VA a 
statement and claim to the effect that she was never married 
to any other man but the veteran since the death of the 
veteran, that she had never entered into a husband and wife 
relationship with any man other that the veteran, and that 
she had no children under the age of 18 years.  She also 
provided a statement that she was not living with any person 
in a marital relationship on or after January 1, 1971.  She 
stated that it was "unknown" how and when the relationship 
which barred her entitlement to benefits previously 
terminated.  The appellant signed these statements and claim 
by a thumbmark witnessed by two other persons.  The appellant 
has not submitted any affidavits by the witnesses indicating 
that the thumbmark was not the appellant's or that her 
signature by thumbmark was procured by coercion or fraud.  

Subsequent evidence shows that those answers provided by the 
appellant were intentionally and knowingly false and untrue.  
In her April 1973 deposition, the appellant indicated that 
she had had a husband and wife relationship with J. for many 
years which continued at that time and had not changed in 
manner or condition since the last VA field investigation in 
1963.  The appellant's relationship with J. and the fact that 
they had conceived children together were verified by other 
persons.  

The Board concludes that in April 1971, the appellant 
knowingly and intentionally presented false statements in 
support of her claim for restoration of VA death benefits, 
and knowingly and intentionally presented materially false 
information to obtain such benefits.  She intentionally, 
knowingly, and deliberately made false statements, knowing 
that such false and fraudulent statements materially impacted 
upon whether she would be able to obtain restoration of VA 
death benefits.  These false statements included hiding her 
continued husband and wife relationship with J. and the 
existence of their children.  

The Board recognizes that the appellant has indicated that 
she attempted to withdraw her claim for restoration of death 
benefits in 1973 by writing a letter to VA, and that she was 
threatened and forcibly prevented from sending that letter to 
VA by P. M.  The Board has reviewed the evidence relating to 
P. M., and the transcript of his trial fails to mention or 
provide any indication of the appellant.  In addition, the 
investigation of the VA field examiner failed to reveal any 
wrongdoing on his part in connection with the appellant.  The 
Board also notes that the appellant's contention that she 
attempted to withdraw her application for restoration of 
benefits in February 1973 is contradicted not only by her 
April 1973 deposition testimony, but also by her June 1973 
letter to the RO inquiring as to the status of her claim.  
Finally, the Board notes that in all of her correspondence to 
the RO regarding her claim for restoration of VA death 
benefits, the appellant never mentioned the February 1973 
letter withdrawing her claim until 1991, 18 years later.  In 
any event, the appellant's statements relating to her attempt 
to withdraw her application for VA benefits do not negate the 
fact that she presented false information in 1971 regarding 
her relationship with J. and the fact that they had conceived 
children together.  

Additionally, the appellant's contentions that she and J. had 
been separated for a period of time are not supported by the 
field investigation with impartial persons.  While one person 
mentioned that the appellant and J. had been temporarily 
separated, that person also testified that the separation was 
for the purpose of attempting to obtain VA benefits.  
Finally, as previously noted, the appellant's contention that 
she and J. had separated is contradicted by her April 1973 
deposition testimony wherein she stated that there had been 
no change in their relationship since the 1963 VA field 
investigation.  The Board also notes that the affidavits of 
G. M. and A. P. have little evidentiary weight, as they do 
not provide any information or assertions in regard to the 
false information submitted in 1971.  The affidavits speak 
only to the appellant's contention that she attempted to 
withdraw her application in 1973.  Additionally, the 
appellant has not asserted that P. M., the VA field 
investigator, or anyone else coerced her to sign the 
documents submitted in 1971.  It is clear from her deposition 
testimony in April 1973, as well as the correspondence in the 
file, that the 1971 documents seeking restoration of her VA 
death benefits were not prepared without the appellant's 
consent.  Each document is signed by the appellant by her 
thumbmark and witnessed by two other individuals.  The 
affidavit of R. K., the individual who helped the appellant 
file the documents in 1971, indicates that the appellant 
sought his assistance in filing for restoration of her 
benefits.  R. K. also stated in his affidavit that the forms 
were based on the appellant's declarations from local dialect 
translated to English.  

Finally, the Board recognizes the April 1991 joint affidavit 
of M. P. and M. C. indicating that they witnessed the 
appellant being coerced by P. M. into signing by thumbmark.  
However, the affidavit is not specific as to what document 
they witnessed the appellant sign under coercion.  
Additionally, the Board finds no document within the claims 
folder showing M. P. or M. C. as witnesses.  Most 
importantly, none of the documents at issue, those submitted 
in 1971, were witnessed by either M. P. or M. C.

Thus, the evidence of record establishes beyond any 
reasonable doubt, that the appellant knowingly, 
intentionally, and deliberately presented false statements 
and information in order to obtain VA benefits in 1971.  Her 
attempts to indicate that she was temporarily separated from 
J. when she made such statements are contradicted by her own 
testimony in April 1973 and statements of disinterested 
witnesses.  The evidence does not establish any link between 
any wrongdoing by P. M. or A. G., the VA field investigator, 
and the appellant's claim in actual Court documents.  
Finally, the evidence of record does not support a finding 
that the documents submitted in 1971 were prepared without 
the appellant's consent or that she was coerced into signing 
such documents.  Therefore, the appellant has forfeited her 
rights to VA benefits under 38 U.S.C.A. § 6103(a) as a result 
of her various actions.

In conclusion, the Board notes that in an October 2001 
letter, the Board notified the appellant of her right to 
submit additional argument and evidence in support of her 
appeal within 90 days of the date of the letter.  The 
appellant has not responded to the Board's October 2001 
letter.  The Board notes that a remand of this matter to the 
RO for further development of the record is not warranted as 
the record indicates that all relevant documents have been 
obtained and the appellant has not submitted or identified 
any additional evidence that would be relevant to her claim.  



ORDER

The appellant has forfeited her rights to VA death benefits 
under 38 U.S.C.A. § 6103(a).  The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

